DETAILED ACTION
This is a non-final. Claims 1, 3-10, 12-16, and 18-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
Status of Claims
Applicant’s amendment date 4/15/2022, amended claims 1, 6, 9-10, 14, 16, and 20.
Response to Amendment
The previously pending rejection to claims 1, 3-10, 12-16, and 18-20, under 35 USC 101 (Alice), will be maintained. 
Response to Arguments
Applicant’s arguments received on date 4/15/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.


Response to Arguments under 35 USC 103:

With respect to the 35 USC 103 rejections, none of the prior art of record, taken individually or in any combination, teach, inter alia,
A computer program product for providing traffic information to control drop-off/pick-up activity in traffic regions, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations, the operations comprising: 
determining, by a drop-off/pick-up point processor, drop-off/pick-up points for vehicles in traffic regions in which vehicles dropped-off and/or picked-up passengers from vehicle trajectories received from at least one of sensors and ride sharing applications deployed in the traffic regions;; 
applying, by a spatio-temporal analytics program, geo-spatial cluster analysis to the determined drop-off/pick-up points and querying a database of map and traffic information to determine context of the traffic regions to determine boundaries of the traffic regions having drop-off/pick-up points forming clusters of similar drop-off/pick-up point densities; 
determining, by a boundary classifier, classifications for the boundaries, wherein the determined classifications indicate relative densities of drop-off/pick-up points among the boundaries; 
receiving a request for information on boundaries for a drop-off/pick-up at a destination in the traffic regions for a target vehicle; 
determining destination boundaries of the boundaries having boundary areas within a specified proximity to the destination; 
determining classification related information associated with classifications corresponding to the classifications of the destination boundaries;  
communicating the determined classification related information for the destination boundaries to a user involved with the drop-off/pick-up at the destination to use to select one of the destination boundaries for the drop-off/pick up by the target vehicle, and 
updating information on boundaries and classifications based on the determined boundaries and the determined classifications for the boundaries.
The prior art references most closely resembling the Applicant’s claimed invention Ostadzadeh et al. (US Pub. No. 2021/0285777), in view of Hampapur et al. (US Pub. No. 2014/0164389), and further in view of Kislovskiy et al. (US Pub. No. 2018/0342033).
Ostadzadeh et al. discloses identifying locations (e.g., on-road and off-road) where they need to navigate to pickup and drop-off passengers (e.g., to minimize operating costs such as fuel, labor, and/or the number of vehicles being used or available to customers). the indexes 613 may be used to quickly locate data without having to search every row in the geographic database 111 every time it is accessed. For example, the indexes 613 can be a spatial index of the polygon points associated with stored feature polygons. The road segment data records 605 are links or segments representing roads, streets, or paths, as can be used in the calculated route or recorded route information for determination of one or more personalized routes, an estimated time of arrival, or a combination thereof (e.g., an estimated time of arrival of a ride hailing vehicle 113 at a POI pickup/drop-off point). The node data records 603 are end points corresponding to the respective links or segments of the road segment data records 605. The road link data records 605 and the node data records 603 represent a road network, such as used by vehicles, cars, and/or other entities. Alternatively, the geographic database 111 can contain path segment and node data records or other data that represent pedestrian paths, bicycles paths, or areas. Current strategies for identifying pickup/drop-off locations are often based on taxis and/or the behavioral state of a vehicle. For example, one approach proposes a framework for identifying pickup/drop-off locations by clustering pickup/drop-off activity reported by taxis (e.g., trajectories or traces). The geographic database 111 can include data about the POIs (e.g., associated parking lot geometry and/or boundaries). The system 100 uses as an input (e.g., for the machine learning system 101 of the mapping platform 103) a geographic boundary 105 (e.g., a polygon) that includes a point of interest (POI) 107 (e.g., a hospital, a shopping mall, an airport, etc.) and an associated off-road area or region 109. The system 100 can classify trajectory segments with high map matching confidence (e.g., above a threshold value) as being on a road (e.g., road 207) because they are likely to have been correctly map matched to one or more road segments of a digital map (e.g., the geographic database 111). wherein the road segment data records 605 are links or segments representing roads, streets, or paths, as can be used in the calculated route or recorded route information for determination of one or more personalized routes, an estimated time of arrival, or a combination thereof (e.g., an estimated time of arrival of a ride hailing vehicle 113 at a POI pickup/drop-off point). The node data records 603 are end points corresponding to the respective links or segments of the road segment data records 605. The road link data records 605 and the node data records 603 represent a road network, such as used by vehicles, cars, and/or other entities. (See paras [0025], [0030], [0033], [0058]-[0060], and [0093]-[0095]). 
However the system in Ostadzadeh does not explicitly disclose applying, by a spatio-temporal analytics program; determining classification related information associated with classifications corresponding to the classifications of the destination boundaries; and communicating the determined classification related information for the destination boundaries to a user involved with the drop-off/pick-up at the destination to use to select one of the destination boundaries for the drop-off/pick up by the target vehicle; and updating information on boundaries and classifications based on the determined boundaries and the determined classifications for the boundaries.
Moreover, neither Ostadzadeh et al., Hampapur et al., nor Kislovskiy et al. disclose updating information on boundaries and classifications based on the determined boundaries and the determined classifications for the boundaries.
Hampapur et al.  discloses FIG. 2, a spatial-temporal analytics module 240 is provided to analyze the trajectory heat map graph with a user 207 query. The transit point clustering module 226 of an embodiment analyzes the distribution of the transit points and observes that these transit points cluster at particular network locations. The transit point filtering module 224 of an embodiment identifies these network locations (i.e., termed hot transit nodes or densities utilizing heat maps for different time ranges and may click on an edge to see how many sub-trajectories are associated to the transit edge and their exact geometry shapes) and filters out other transit points, Network nodes containing hot transit nodes may carry certain semantic meanings (e.g., locations of points of interest), which result in trajectories deviating from their original shortest paths. Because these hot transit nodes capture most of the vehicle movements, the transit point clustering module 226 of an embodiment only considers the hot transit nodes for the subsequent processes. Next, the transit point clustering module 226 of an embodiment clusters these hot transit nodes into a number of disjoint geospatial regions using a known density based clustering method. The centroid of each clustered region (i.e., a transit cluster) may be considered as a node in the trajectory heat map according to an embodiment. This clustering helps get an aggregated result for better analysis and visualization (See paras [0044]-[0054]).
Kislovskiy et al. discloses a "trip classifier" or "trip classification engine" may be used interchangeably throughout the present disclosure to describe machine learning techniques and/or algorithms that classify-based on an aggregate risk quantity estimated or otherwise calculated by a risk regressor-any overall path or route between an initial location and a destination; and para [0087], wherein the matching engine 320 can make a final selection of a vehicle based on each of the trip classifications 352, expected cost or revenue 348, individual risk value 333, and the estimated time of arrival to the pick-up location. each of the sensors 502 can communicate with the control system 520 utilizing a corresponding sensor interface 510, 512, 514; para [0110], wherein the AV control system 520 can include a route planning engine 560 that provides the vehicle control module 555 with a route plan 567 to a given destination, such as a pick-up location, a drop off location, or other destination within the given region. In various aspects, the route planning engine 560 can generate the route plan 567 based on transport instructions 591 received from the on-demand transport system 590 over one or more networks 585. The matching engine 320 can make a final selection of a vehicle based on each of the trip classifications 352, expected cost or revenue 348, individual risk value 333, and the estimated time of arrival to the pick-up location. (See paras [0033] and para [0087]).
Moreover, since the specific combination of claim elements updating information on boundaries and classifications based on the determined boundaries and the determined classifications for the boundaries recited in claims 1, 10, and 16 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a combination of Ostadzadeh et al., Hampapur et al., Kislovskiy et al, and/or any other additional reference(s) would be improper to teach the claimed invention.
While the teachings of Ostadzadeh et al., Hampapur et al., and Kislovskiy et al separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.

Response to Arguments under 35 USC 101:

Applicant asserts that “the claims are not directed to an abstract idea because the specific "abstract idea" alleged by Applicant is not mathematical concepts, certain methods of organizing human activity, or mental processes.” Examiner respectfully disagrees.

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claims 10 and 16) recite “providing traffic information to control drop-off/pick-up activity in traffic regions.” As a whole, claims 1, 3-10, 12-16, and 18-2, in view of the claim limitations, are directed to providing traffic information to manage dropoff/pick-up activity in traffic regions. Therefore, contrary to Applicant’s assertions, the claims are directed to mental processes.
A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. Id. at 52 n.14. Here, in view of the above claim limitations, as a whole, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited determining, by a drop-off/pick-up point processor, drop-off/pick-up points for vehicles in traffic regions in which vehicles dropped-off and/or picked-up passengers from vehicle trajectories received;; applying, geo-spatial cluster analysis to the determined drop-off/pick-up points and querying a map and traffic information to determine context of the traffic regions to determine boundaries of the traffic regions having drop-off/pick-up points forming clusters of similar drop-off/pick-up point densities; determining, classifications for the boundaries, wherein the determined classifications indicate relative densities of drop-off/pick-up points among the boundaries; receiving a request for information on boundaries for a drop-off/pick-up at a destination in the traffic regions for a target vehicle; determining destination boundaries of the boundaries having boundary areas within a specified proximity to the destination; determining classification related information associated with classifications corresponding to the classifications of the destination boundaries; communicating the determined classification related information for the destination boundaries to a user involved with the drop-off/pick-up at the destination to use to select one of the destination boundaries for the drop-off/pick up by the target vehicle, and updating information on boundaries and classifications based on the determined boundaries and the determined classifications for the boundaries. Therefore, contrary to Applicant’s assertions, the claims are directed to mental processes.


Applicant asserts that “the claims are amended to include processing components
including a drop-off/pick-up point processor, a spatio-temporal analytics program, and a boundary classifier to perform various computer processing operations which the human mind is not equipped to perform.” Examiner respectfully disagrees.

As discussed below in section 101, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 10 and 16, are the recitations of “a processor, sensors, ride sharing applications, a spatio-temporal analytics program, a database, a boundary classifier, and a computer readable storage medium,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components.

Applicant asserts that “As in Enfish, the claims herein are directed to an improvement in the functioning of the computer by providing improved processing steps concerning determining classifications of boundaries in a traffic region, determining destination boundaries in proximity of a destination for a drop-off/pick-up, and additional processing steps.” Examiner respectfully disagrees.

It is unclear from Applicant’s argument that any alleged improvements to the functioning of the computer by providing improved processing steps concerning determining classifications of boundaries in a traffic region, determining destination boundaries in proximity of a destination for a drop-off/pick-up and/or any structural database akin to the “flexible, self-referential table [that] functions differently from conventional database structures” of Enfish. More specifically, Applicant states, “determining classifications of boundaries in a traffic region, determining destination boundaries in proximity of a destination for a drop-off/pick-up, and additional processing steps. First, it is noted that Applicant’s Specification makes no mention of a technological or technical improvement.  As seen in MPEP § 2106.04(a)(I), in Enfish, “[i]t was the specification’s discussion of the prior art and how the invention improves the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that provided eligibility.”  MPEP § 2106.05(a) further states, “If it is asserted that the invention improves upon conventional functioning of a computer or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.”  Again, Applicant’s Specification provides no evidence of an intended technical or technological improvement.  Second, the processing elements in the claims are recited at a high level of generality.  There is no improvement in a computer-related technology.  The Examiner points out that determining drop-off or pick-up points for vehicles in traffic regions in which vehicles dropped-off and picked-up passengers. A geo-spatial cluster analysis is applied to the determined points to determine boundaries of the regions. A respective classification is determined for each respective boundary. The each classification indicates a relative density of the points in its respective boundary relative to densities of points in other boundaries. The Classification related information is communicated based on the determined classifications to use to control traffic in the traffic regions. Alone, this is insufficient to convey significantly more than the abstract ideas.  For example, there is no unconventional manner in which the geo-spatial cluster analysis is applied to the determined points to determine boundaries of the regions. Also, there is no specific technological improvement or unconventional use of technology, for example, employed in implementing the claimed invention.


Applicant asserts that “the claims recite a novel technique for using geo-spatial analysis that distinguishes over the cited art, for reasons discussed below, and thus provides a technological improvement for this reason in addition to the improvements mentioned in the Specification.” Examiner respectfully disagrees.

Contrary to Applicant’s assertions, these elements are not ignored by Examiner analysis; however, aside from the aforementioned additional elements beyond the abstract idea discussed above (e.g., carried out by at least one computing device), each of the remaining limitations referred to by Applicant are not additional elements beyond the recited abstract idea, but rather, they are part of and directed to the abstract mental process and organizing human activities concept discussed above with respect to the first prong of Step 2A. To the extent that these elements of the abstract idea are specific, narrow, or novel and non-obvious, this is not sufficient to be significantly more than an abstract idea because, as noted above, as noted above, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2. Further, simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at 12.
Aside from the aforementioned additional elements beyond the abstract idea discussed above (e.g., carried out by at least one computing device), each of the elements Applicant asserts are specific, novel, non-obvious, and not well-understood, routine, and conventional are themselves abstract, which is similar to the limitations identified by Applicant in SAP America as allegedly significantly more than the abstract, and as discussed by the court in SAP America, “are themselves abstract.” Id. at p. 11. In such circumstances, judgement “that the claims recite no ‘inventive concept’ is proper.” Id. at p. 11. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3.
If all that is required to impart patent eligibility is to recite limitations requiring that an abstract idea is applied on generic arrangement of generic computer components (e.g., “carried out by at least one computing device”), like in the present claims, as discussed by the Court in Alice Corp. Pty. Ltd. v. CLS Bank Int’l, et al., 134 S.Ct. 2347 (2014), "an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept." Alice at 2358-2359 (internal citations and quotations omitted). "Such a result would make the determination of patent eligibility depend simply on the draftsman's art, thereby eviscerating the rule that laws of nature, natural phenomena, and abstract ideas are not patentable." Id.

Claim objections
Claim 1 is objected to because of the following informalities:
(a)	In claim 1, line 8, there are 2 semicolons at the end of the limitation in line 8. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 12-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3-10, 12-16, and 18-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 10, and 16, the claim, when “taken as a whole,” is directed to the abstract idea of providing traffic information to control drop-off/pick-up activity in traffic regions, the method comprising: determining, by a drop-off/pick-up point processor, drop-off/pick-up points for vehicles in traffic regions in which vehicles dropped-off and/or picked-up passengers from vehicle trajectories received;; applying, geo-spatial cluster analysis to the determined drop-off/pick-up points and querying a map and traffic information to determine context of the traffic regions to determine boundaries of the traffic regions having drop-off/pick-up points forming clusters of similar drop-off/pick-up point densities; determining, classifications for the boundaries, wherein the determined classifications indicate relative densities of drop-off/pick-up points among the boundaries; receiving a request for information on boundaries for a drop-off/pick-up at a destination in the traffic regions for a target vehicle; determining destination boundaries of the boundaries having boundary areas within a specified proximity to the destination; determining classification related information associated with classifications corresponding to the classifications of the destination boundaries; communicating the determined classification related information for the destination boundaries to a user involved with the drop-off/pick-up at the destination to use to select one of the destination boundaries for the drop-off/pick up by the target vehicle, and updating information on boundaries and classifications based on the determined boundaries and the determined classifications for the boundaries.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 10, and 16 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain method of organizing human activities-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a processor, sensors, ride sharing applications, a spatio-temporal analytics program, a database, a boundary classifier, and a computer readable storage medium…… in claims 1, 10, and 16.” 
Moreover, claims 1, 10, and 16 may generally recite receiving, communicating/transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
Furthermore, Examiner asserts that claim 1 also does not include limitations amounting to significantly more than the abstract idea. Although claim 1 a computer readable storage medium having program instructions embodied therewith that when executed cause operations amounts to generic computing elements performing generic computing functions.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 10, and 16 implying that “……communicating the determined classification related information for the destination boundaries to a user involved with the drop-off/pick-up at the destination to use to select one of the destination boundaries for the drop-off/pick up by the target vehicle; and updating information on boundaries and classifications based on the determined boundaries and the determined classifications for the boundaries..……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 10, and 16 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 3-9, 12-15, and 18-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 10, and 16 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 10, and 16 include various elements that are not directed to the abstract idea. These elements include a processor, sensors, ride sharing applications, a spatio-temporal analytics program, a database, a boundary classifier, and a computer readable storage medium.
Examiner asserts that a processor, sensors, ride sharing applications, a spatio-temporal analytics program, a database, a boundary classifier, and a computer readable storage medium do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 1 also does not include limitations amounting to significantly more than the abstract idea. Although claim 1 a computer readable storage medium having program instructions embodied therewith that when executed cause operations amounts to generic computing elements performing generic computing functions. 
Moreover, claims 1, 10, and 16 may generally recite receiving, communicating/transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.1
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components”.
In addition, Fig. 7 and specification (paras [0055], [0059])2, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with a processor, a computer-readable medium, and user interface are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.4

Claims 3-9, 12-15, and 18-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 10, and 16. 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea a processor; and a computer readable storage medium having program instructions embodied therewith that when executed by the processor cause operations, the operations comprising: determining ……., applying……, determining……., determining…….., determining……., communicating……., and updating……… are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processor, sensors, ride sharing applications, a spatio-temporal analytics program, a database, a boundary classifier, and a computer readable storage medium for carrying out the recited abstract idea, and as evinced by Ostadzadeh (Pub. No.: US 2021/0285777, hereinafter Ostadzadeh et al., Figs. 1 and 7 and para 0005-0006, 0025, 0046 demonstrate that it is well-understood, routine and conventional one or more processors, a database, and a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors. Also, Hampapur et al. (US Pub. No. 2014/0164389) hereinafter Ostadzadeh et al., paras [0044]-[0054] demonstrate that it is well-understood, routine and conventional a spatio-temporal analytics program. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Further, Rawat et al. (Pub. No. 2006/0242154) (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anastassov et al. (US Pub. No. 20190095514) discloses a method for parallel geospatial clustering, the method comprising: determining a link tile association between one or more links and a tile of a plurality of tiles; acquiring map matched geospatial data for the tile based on the link tile association; generating a family of links from the one or more links; identifying a cluster of the map matched geospatial data that is at least partially associated with the family of links.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        6/1/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and outputting," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)).
        
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the specification (Fig. 7 and specification (paras [0055], [0059])). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, communicating/transmitting, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.